Name: Commission Regulation (EC) No 1561/2003 of 4 September 2003 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2002/2003 marketing year
 Type: Regulation
 Subject Matter: trade policy;  European Union law;  plant product;  distributive trades
 Date Published: nan

 Avis juridique important|32003R1561Commission Regulation (EC) No 1561/2003 of 4 September 2003 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2002/2003 marketing year Official Journal L 222 , 05/09/2003 P. 0024 - 0024Commission Regulation (EC) No 1561/2003of 4 September 2003derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2002/2003 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) The conditions governing the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98(3), as last amended by Regulation (EC) No 610/2001(4). Article 6(1) of that Regulation stipulates that delivery must take place by the end of the second month following receipt of the offer and in any case not later than 31 August of the current marketing year.(2) As a result of the exceptionally large quantities of paddy rice currently offered for buying in, it is difficult for the intervention agencies to meet the time limit for the delivery of the products. Consequently, Commission Regulation (EC) No 1045/2003(5) provides for a derogation from the delivery deadline at the end of the second month. In addition, because of the technical difficulties caused by the recent heatwave conditions, there should also be a derogation, for the current 2002/2003 marketing year, from the time limit requiring delivery by 31 August.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 6(1) of Regulation (EC) No 708/98, the delivery of paddy rice for taking over by the intervention agency in respect of the 2002/2003 marketing year must take place no later than 30 September 2003.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 98, 31.3.1998, p. 21.(4) OJ L 90, 30.3.2001, p. 17.(5) OJ L 151, 19.6.2003, p. 34.